Citation Nr: 0736326	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  00-04 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of left foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1957 to August 1960.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  The veteran testified at 
a Travel Board hearing before the undersigned in March 2004; 
a transcript of the hearing is of record.  In July 2004 and 
July 2006 the Board remanded the case for further 
development.  

In August 2003 the veteran filed a claim seeking service 
connection for a back disorder, as secondary to his service- 
connected left knee disability.  In both the July 2004 and 
July 2006 remands that matter was referred to the RO for 
appropriate action.  As no action has yet been taken in this 
matter, and given that in an October 2007 statement the 
veteran again raised this issue, it is again referred to the 
RO for appropriate action.


FINDING OF FACT

The veteran's service-connected residuals of a left foot 
injury are shown to be productive of a disability picture 
that most nearly approximates moderately severe impairment.  


CONCLUSION OF LAW

A 20 percent rating is warranted for the veteran's residuals 
of a left foot injury.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code (Code) 5284 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, VA's duty to notify was satisfied subsequent to the 
initial AOJ decision by letters to the appellant in November 
2003, February 2005, April 2005, and September 2005 that 
fully addressed all four notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the notice letters were not 
sent before the initial AOJ decision in this matter, the 
Board finds that such error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in August 2007 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, and the veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned.  The appellant was afforded VA medical 
examinations in November 2003 and May 2007.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim but has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

II.  Factual Background

During service in December 1958 the veteran sustained a deep 
laceration to the sole of his left foot when he stepped on a 
broken bottle wrapped in paper.  The wound became infected 
while he was on leave and had to be opened and cleaned.  
Service connection for residuals of left foot injury was 
granted in a September 1996 rating decision.  A 10 percent 
rating was assigned from November 1995.  The veteran's 
current claim for an increased rating was received in October 
1997.  

A VA examination in February 1996 noted a small scar just 
anterior to the heel and tender to the touch.  Function was 
moderately impaired and the veteran had a definite limp 
favoring the left side.  There were no secondary skin or 
vascular changes.  The diagnoses included status post healed 
wound, left foot with residual pain; swollen left foot, 
secondary to injury.

On VA examination in November 2003, the veteran reported 
intermittent left foot pain.  He used Tylenol with some 
relief.  He was able to ambulate with a straight cane for up 
to three-to-five blocks.  Examination showed bilateral pes 
planus and a one inch healed left foot scar.  There was 
tenderness on palpation of the left heel.  Squatting and toe 
and heel raising tests were within normal limits.  Ranges of 
foot motion were normal and no painful motion was present.

On VA examination in May 2007, the veteran reported left foot 
pain over the plantar aspect of the left heel at the distal 
aspect of weight-bearing surface.  The pain was present with 
standing and walking.  He also reported weakness, 
fatigability, numbness and swelling, associated with standing 
and walking.  On examination, there was no objective evidence 
of swelling or painful motion.  There was point tenderness 
along the scar which was deep and irregular with distortion 
of the contour of the plantar proximal foot, and pain along 
the medial arch.  There was diminished sharp/dull and light 
touch sensation of the plantar aspect of the left foot.  
Protective sensation was intact.  The veteran had an antalgic 
gait with inversion and dorsiflexion of the left foot with 
slight steppage gait on the left side only.  It was noted 
that the veteran retired due to a heart condition, 
hypertension, and gout.  The examiner described the effects 
on the veteran's daily living due to the painful left foot as 
follows:  chores, moderate; shopping, severe; exercise, 
prevents; sports, prevents; recreation, severe; traveling, 
mild; feeding, none; bathing, none; dressing, none; 
toileting, none; grooming, none; and driving, mild.

III.  Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. §  4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

According to the Rating Schedule, foot injuries warrant a 10 
percent evaluation if they are moderate, a 20 percent 
evaluation if they are moderately severe or a 30 percent 
evaluation if they are severe.  38 C.F.R. § 4.71a, Code 5284.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The objective medical evidence of record shows that the 
veteran's left foot disability has a moderate effect on his 
ability to do chores, and severe effects on his shopping and 
recreation.  It also prevents him from engaging in sports or 
exercise.  The veteran reported difficulty standing or 
walking for more than three to five blocks.  On examination, 
there was no objective evidence of swelling or painful 
motion.  There was tenderness to the heel scar area.  In 
light of the veteran's antalgic gait and complaints of pain, 
the Board is of the opinion that the overall disability 
picture resulting from his service-connected left foot injury 
residuals more closely approximates a moderately severe 
disability under Code 5284.  Accordingly, a 20 percent rating 
is warranted.  

The evidence does not support a finding of severe disability 
under that code section.  Significantly, the recent VA 
examiner noted only mild effect on the veteran's traveling 
and driving, and no effect on his feeding, bathing, dressing, 
toileting, and grooming.

Considering the veteran's left foot scar, the Board notes 
that the criteria for evaluating skin disorders were revised 
effective August 30, 2002.  VA's General Counsel, in a 
precedent opinion, held that when a new regulation is issued 
while a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-2003 
(November 19, 2003).

Scars of the foot may potentially be rated under Code 7801 
(10 percent for scars of 39 square cm or more that are deep 
or cause limited motion; 20 percent for scars of 77 square cm 
or more that are deep or that cause limited motion).  Here, 
the veteran's scar has been described as deep, however it has 
been noted as only one inch long and has not resulted in any 
limitation of motion.  Thus, a higher rating under Code 7801 
is not warranted.  Under the previous rating criteria, the 
veteran's scar would be rated based on limitation of function 
of the part affected.  38 C.F.R. Part 4, Code 7805 (2001).  
The current 20 percent rating for moderately severe foot 
disability contemplates the limitation of function shown.

To warrant a separate rating the symptoms/impairment 
associated with the scar may not be duplicative of, or 
overlapping with, the symptomatology of "moderately severe 
foot injury" under Code 5284.  The examinations of record 
that have noted the scar either define the veteran's overall 
foot disability almost entirely in terms of pain and/or 
tenderness from his scar or subsume the scar into the overall 
impression of a foot disability manifested by pain and 
tenderness.  The scar is an inherent part of the residuals of 
the injury and pain associated with the scar supports the 20 
percent rating under code 5284.  The veteran has overall pain 
and tenderness in his left foot that limits his ability to 
walk and stand.  While the evidence of record suggests that 
the scar contributes to or causes the pain and tenderness, it 
does not in any way show that the scar results in any 
distinct, separate, or independent symptoms.  Consequently, 
the symptomatology attributed to the scar is either 
duplicative of, or overlapping with, the symptomatology 
attributed to the general foot injury residuals (which are 
rated 20 percent disabling), and does not warrant a separate 
rating.

The Board has also considered whether a higher rating could 
be warranted for these disabilities under any other 
diagnostic code, but has found none.  The veteran does not 
have flatfoot (attributable to the service connected 
disability), bilateral weak foot, claw foot, or malunion of 
the tarsal or metatarsal bones.  Hence, rating under any 
other Code for rating foot disability would not be proper.  



Extraschedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his left foot disability and that the 
manifestations of the disability do not exceed those 
contemplated by the scheduler criteria.  There is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the rating assigned.  Accordingly, referral 
of this case for extra-schedular consideration is not 
warranted.


ORDER

A 20 percent rating is granted for the veteran's residuals of 
a left foot injury, subject to the regulations governing 
payment of monetary awards. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


